Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I, in the reply filed on 11/08/2021 is acknowledged.
Invention II, claims 12-17 have been withdrawn.
Specification
The current title of the invention is not indicative of the invention as claimed due to the restriction.
The following title is suggested: System for Securing Calf Hutches.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
Claim 1 recites the limitation “may be secured” in line 10 it is unclear whether the line is secured or not. This limitation is indefinite.
Claim 5 recites the limitation “may be actuated” in line 27 it is unclear whether the protruding portion does or does not shift the latch arm. This limitation is indefinite.
Claim 9 recites the limitation “may also receive the fastener” in lines 13-14 it is unclear whether the reinforcement plate accepts or does not accept the fastener. This limitation is indefinite.
Claim 18 recites the limitation “may be shifted” in line 19. This limitation is indefinite. The examiner recommends the phrases “suitable for shifting” or “capable of shifting.”
Claim 18 recites the limitation “may be actuated” in line 23 it is unclear whether the protruding portion does or does not shift the latch arm. This limitation is indefinite.
Claim 18 recites the limitation “may be secured” in line 25 it is unclear whether the line is secured or not. This limitation is indefinite.
Claim 20 recites the limitation “on an interior surface of its respective calf hutch” in lines 5-6 it is not clear as to what “its” is referring to in this claim. This limitation is indefinite. 
Claim 20 recites the limitation “may receive the fastener” in lines 7-8 it is unclear whether the reinforcement plate accepts or does not accept the fastener. This limitation is indefinite.
Claims 2-4, 6-11, & 19 are rejected due to their dependency.
Allowable Subject Matter
Claims 1 & 18
Claims 2-11 & 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious the combination of the latch with the securement line and calf hutch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robins (US 4305611 A) which has a latch that reads on the latch disclosed within this application. Kaura (US 20050241593 A1) which discloses a calf hutch with an eyelet as the securement mechanism. Hampel (US 20180359989 A1) a calf hutch with a securement mechanism on the base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642